 
AMENDMENT NO. 4
TO RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 4 (this "Amendment"), dated as of August 10, 2007, is among
Truck Retail Accounts Corporation, a Delaware corporation ("Seller"), Navistar
Financial Corporation, a Delaware corporation ("Navistar”), as initial Servicer
(Navistar, together with Seller, the "Seller Parties" and each a "Seller
Party"), the entities listed on Schedule A to the Agreement (together with any
of their respective successors and assigns hereunder, the "Financial
Institutions"), Jupiter Securitization Company LLC (f/k/a Jupiter Securitization
Corporation) ("Conduit”) and JPMorgan Chase Bank, N.A., successor by merger to
Bank One, NA, as agent for the Purchasers (together with its successors and
assigns, the "Agent”), and pertains to that certain Receivables Purchase
Agreement dated as of April 8, 2004 by and among the parties hereto, as
heretofore amended (the "Agreement”). Unless defined elsewhere herein,
capitalized terms used in this, Amendment shall have the meanings assigned to
such terms in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Seller Parties have requested that the Agent and the Purchasers agree to
amend certain provisions of the Agreement; and
 
The Agent and the Purchasers are willing to agree to the requested amendments on
the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                       Amendments.
 
(a)            Each of the following definitions set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety to read, respectively,
as follows:
 
"Authorized Officer" means, with respect to any person, its Chief Executive
Officer, Chief Financial Officer, Treasurer, Assistant Treasurer, Controller, or
any Vice President
 
"Concentration Limit" means, at any time, for any Obligor, 33.33% of the Loss
Reserve, or such other amount (a "Special Concentration Limit") for such Obligor
designated by the Agent; provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that
Conduit or the Required Financial Institutions may, upon notice to Seller,
cancel any Special Concentration Limit; provided, however, that such Special
Concentration Limit shall remain in

E-276

--------------------------------------------------------------------------------


 
place until the first Weekly Settlement Date following the fifteenth (15th)
Business Day following the delivery of such notice. As of the date hereto, until
notice from the Agent to the contrary in accordance with the proceeding
sentence, the following Special Concentration Limits, as amended with the
Agent's consent in the Weekly Report, shall be in effect: (i) Walmart Leasing,
and Affiliates 90.0%; (ii) Anheuser Bush, Inc., and Affiliates 90.0%; (iii)
Safeway Stores, 50.0%; (iv) Sara Lee, and Affiliates 50.0%; (v) Ryder Truck
Rental and Affiliates, 50.0%, and (vi) Laidlaw, Inc. and Affiliates, 25.0%.
 
"Liquidity Termination Date" means August 8, 2008.
 
Section 2.                       Representations and Warranties. In order to
induce the parties to enter into this Amendment, each of the Seller Parties
hereby represents and warrants to the Agent and the Purchasers that (a) after
giving affect to this Amendment, each of such Seller Party's representations and
warranties contained in Article V of the Agreement is true and correct as of the
date hereof, (b) the execution and delivery by such Seller Party of this
Amendment, and the performance of its obligations hereunder, are within its
corporate or limited partnership, as applicable, powers and authority and have
been duly authorized by all necessary corporate or limited partnership, as
applicable, action on its part, and (c) this Amendment has been duly executed
and delivered by such Seller Party and constitutes the legal, valid and binding
obligation of such Seller Party enforceable against such Seller Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
Section 3.                       Condition Precedent. This Amendment shall
become effective as of the date first above written upon receipt by the Agent of
counterparts hereof duly executed by each of the parties hereto.
 
Section 4.                       Miscellaneous.
 
(a)           THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
(c)            Except as expressly modified hereby, the Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).
 
(c)            This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

E-277

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.






TRUCK RETAIL ACCOUNTS CORPORATION
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title:    V.P.,Controller
 
NAVISTR FINANCIAL CORPORATION
 
By:  /s/ JOHN V. MULVANEY, SR.
Name:  John V. Mulvaney, Sr.
Title:    V.P.,Controller
 
 


E-278

--------------------------------------------------------------------------------



 
JUPITER SECURIZATION COMPANY LLC
 
By: JPMorgan Chase Bank, N.A., ITS Attorney in Fact
 
By:  /s/ ALAN P. ENGLISH
Name:  Alan P. English
Title:   Vice President
 
 
JPMORGAN CHASE BANK, N.A, individually as a Financial Institution and as Agent
 
By:  /s/ ALAN P. ENGLISH
Name:  Alan P. English
Title:   Vice President
 




E-279

--------------------------------------------------------------------------------


